Order entered August 28, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00352-CV

          BRYAN TAYLOR AND MELISSA TAYLOR, Appellants

                                      V.

   BAYLOR SCOTT & WHITE MEDICAL CENTER-FRISCO, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-16-12792

                                   ORDER

      Before the Court is appellants’ August 27, 2020 unopposed motion for an

extension of time to file their reply brief. We GRANT the motion and extend the

time to September 18, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE